Case 1:20-cv-00237-RAL Document11 Filed 12/14/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

)
, )
wi: )

Petitioner ) RICHARD A. LANZILLO

y ) UNITED STATES MAGISTRATE JUDGE
)
)
B. TRATE, ) MEMORANDUM OPINION AND
Respondent ) ORDER
I. Introduction

Jeffery Adams is a federal prisoner who is serving a term of imprisonment imposed by the
U.S. District Court for the Eastern District of Michigan in United States v. Adams, Criminal Case
No. 2:15-cr-20652 (E.D. Mich.). He is in the custody of the Bureau of Prisons (BOP) and is housed
at the Federal Correctional Institution at McKean (FCI-McKean), which is located within the
territorial boundaries of this Court.

On August 14, 2020, Adams filed a Petition for a Writ of Habeas Corpus pursuant to 28
U.S.C. § 2241. ECF No. 1. Adams seeks an order directing the Bureau of Prisons (BOP) to release
him to home confinement pursuant to the Coronavirus Aid, Relief, and Economic Security Act
(the “CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020), which authorizes the Attorney
General and the Director of the BOP to “lengthen the maximum amount of time for which the
Director is authorized to place a prisoner in home confinement” due to the ongoing COVID-19
pandemic. Adams contends that home confinement is warranted because he is a life-long asthma

sufferer who is likely to experience serious consequences if he contracts COVID-19. ECF No. 1.
Case 1:20-cv-00237-RAL Document11 Filed 12/14/20 Page 2 of 6

Respondents filed a response to the Petition on November 24, 2020. This matter is ripe for
disposition.!

U. Factual and Procedural Background

Section 12003 of the CARES Act gives the Director of the BOP discretion to “lengthen the
maximum amount of time for which the Director is authorized to place a prisoner in home
confinement under” 18 U.S.C. § 3624(c)(2). See CARES Act § 12003(b)(2). Congress codified
this section of the CARES Act, in large part, “to provide BOP a tool by which to alleviate COVID-
19 concerns in federal prisons.” United States v. Mathews, 2020 WL 6781946, at *2 (E.D. Pa.
Nov. 18, 2020) (citing CARES Act § 12003(a)(2)). To determine whether an inmate should be
granted home confinement, the BOP looks to the totality of each inmate’s circumstances, the
statutory requirements for home confinement, and a non-exhaustive list of discretionary factors
including the age and vulnerability of the inmate, the security level of the facility holding the
inmate, the inmate’s conduct in prison, the inmate’s Prisoner Assessment Tool Targeting
Estimated Risk and NEED (PATTERN) score, the inmate’s home reentry plan, and the crime of
conviction and corresponding danger to the community.”

On May 14, 2020, Adams filed an administrative remedy request seeking release to home
confinement based on his “chronic asthma” and the fact that he has to use an “inhaler two times a
day.” ECF No. 1-1. His unit counselor denied the request, noting that he had a “Medium
recidivism risk level” and that “[his] concern about being potentially exposed to, or possibly

contracting, COVID-19 [did] not currently warrant home confinement consideration” in light of

 

' The parties have consented to the jurisdiction of the undersigned United States Magistrate Judge to conduct all
proceedings in this case, including the entry of final judgment, as authorized by 28 U.S.C. § 636.

? See Mar. 26, 2020 Memo. For Director of Bureau of Prisons (available at
https:/Awww.bop.gov/coronavirus/docs/bop_memo_home_confinement.pdf) (last visited Dec. 11, 2020),
Case 1:20-cv-00237-RAL Document11 Filed 12/14/20 Page 3 of 6

the “extraordinary measures” taken by the BOP to “contain the spread of COVID-19 and treat any
affected inmates.” Jd. Adams was advised that he could appeal the counselor’s decision to the
Warden by filing a BP-9 form if he was dissatisfied with the counselor’s response. Jd.

On May 26, 2020, Adams filed a BP-9 administrative remedy request with the Warden of
his institution, again arguing that his asthma made him particularly vulnerable to COVID-19. See
ECF No. 1-1; ECF No, 9-3. The Warden denied his request for home confinement on May 29,
2020. ECF No. 9-3. Adams attempted to appeal the Warden’s decision to the Regional Office,
but his appeal was rejected because he failed to provide a copy of his lower level filing and because
his remedy form was not legible. Jd. Adams did not pursue his administrative remedies further,
either by resubmitting his appeal to the Regional Office or by submitting a subsequent appeal to
the BOP’s Office of General Counsel. /d. See also ECF No. 1. Instead, Adams filed the instant
§ 2241 Petition.

UI. Analysis

In his Petition, Adams again argues that he should be released to home confinement due to
his asthma and the ongoing COVID-19 pandemic. Adams maintains that the BOP improperly
determined that he was a recidivism risk “solely [based] on his age” and ignored the fact that he
intended to seek home confinement in a different neighborhood than the one where his crimes took
place. ECF No. 1.

Adams’ argument fails for two reasons. Initially, there is no dispute that he has failed to
exhaust his administrative remedies. Courts in this Circuit have long recognized that a § 2241
Petitioner challenging the fact, duration, or execution of his sentence — including a request for
release to home confinement — must first demonstrate that he has fully exhausted his available

administrative remedies. Gottstein v. Finley, 2020 WL 3078028, at *3-4 (M.D. Pa. June 10, 2020)
Case 1:20-cv-00237-RAL Document11 Filed 12/14/20 Page 4 of 6

(inmate. seeking release to home confinement due to COVID-19 pandemic must exhaust
administrative remedies). To do so, the inmate must satisfy the multi-layered administrative
process set forth at 28 C.F.R. §§ 542.10-18. That process requires the inmate to: 1) file a complaint
with the warden of his institution within twenty days of the action forming the basis of the
complaint; 2) appeal any denial of that initial complaint to the BOP’s Regional Director; and 3)
appeal any denial by the Regional Director to the BOP’s Office of General Counsel. Jd. at
§§ 542.14-15. See also Gottstein, 2020 WL 3078028, at *3. Failure to exhaust all stages of the
administrative remedy system prior to the filing of a habeas petition under 28 U.S.C. § 2241 is a
proper basis for dismissal. Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 761-62 (3d Cir. 1996).

Here, Adams concedes that he failed to complete the administrative process by filing a
final appeal to the Office of General Counsel. See ECF No. 1. Although he argues that the
exigency of the COVID-19 crises provides a basis for waiver of the exhaustion requirement, the
Court of Appeals for the Third Circuit recently reiterated that “strict compliance with...
exhaustion requirement[s] takes on added — and critical —- importance” during the current pandemic
“Tg}jiven the BOP’s shared desire for a safe and healthy prison environment.” United States v.
Raia, 954 F.3d 594, 597 (3d Cir. 2020). Based on this principle, courts have routinely dismissed
unexhausted requests for home confinement due to the COVID-19 pandemic. See, e.g., Gottstein,
2020 WL 3078028, at *3 (dismissing § 2241 petition where inmate failed to satisfy the exhaustion
requirement with respect to his COVID-19-based request for home confinement); Cordaro v.
Finley, 2020 WL 2084960, at *4 (M.D. Pa. Apr. 30, 2020) (dismissing § 2241 petition challenging
denial of release to home confinement under the CARES Act for lack of exhaustion). The Court

reaches the same conclusion here.
Case 1:20-cv-00237-RAL Document11 Filed 12/14/20 Page 5 of 6

Even if Adams had exhausted his request at the administrative level, his claim would still
fail because “the CARES Act provides the discretion for determining early home confinement
release solely to the BOP.” Mathews, 2020 WL 6781946, at *2. See also United States v. Ramirez-
Ortega, 2020 WL 4805356, at *3 (E.D. Pa. Aug. 14, 2020) (Importantly, the BOP has sole
authority to determine which inmates to move to home confinement” under the CARES Act). As
such, this Court has no authority to review the BOP’s home confinement determination or direct
the BOP to transfer a prisoner to home confinement. 18 U.S.C. § 3621(b)(5) (BOP’s designation
as to home confinement “is not reviewable by any court”). See also United States v. Robinson,
2020 WL 5793002, at *5 n. 2 (M.D. Pa. Sept. 28, 2020) (“[T]he Court does not have authority to
grant [a] request” for release to home confinement due to the COVID-19 pandemic because “the
determination of an inmate’s place of incarceration is committed to the discretion of the BOP
director’); Ramirez-Ortega, 2020 WL 4805356, at *3 (noting that the BOP’s home confinement
determination “is not reviewable by courts”); United States v. Pettiway, 2020 WL 3469043, at *2
(E.D. Pa. June 25, 2020) (“Regardless of the nature of defendant’s medical condition or the
existence of the coronavirus pandemic, Congress did not provide the courts with the authority to
release inmates into home confinement at an earlier time under the CARES Act.”). Because this
Court cannot provide the relief requested by Adams under the CARES Act, his § 2241 Petition
must be denied.

IV. — Conclusion

For the foregoing reasons, Adams’ § 2241 petition is denied. In addition to Adams
having failed to exhaust his administrative remedies, this Court lacks jurisdiction to order the
BOP to change his home confinement designation under the CARES Act. The Clerk is directed

to mark this case closed.
Case 1:20-cv-00237-RAL Document11 Filed 12/14/20 Page 6 of 6

     

RICHARD A. LANZILZO
United States Magistrate Judge

Dated: December 14, 2020
